 UNITED STATES DISTRICT COURT                                      EASTERN DISTRICT OF TEXAS


REGINALD BUSH,                                        §
                                                      §
                 Plaintiff,                           §
                                                      §
versus                                                §    CIVIL ACTION NO. 1:18-CV-242
                                                      §
UNITED STATES OF AMERICA,                             §
                                                      §
                 Defendant.                           §

                              MEMORANDUM OPINION AND ORDER

         Plaintiff, Reginald Bush, an inmate currently confined at USP Beaumont, proceeding pro

se, filed this tort claim pursuant to 28 U.S.C. § 1346 against the United States of America.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the tort claim be dismissed for want of prosecution pursuant

to Federal Rule of Civil Procedure 41(b).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

objections to the Report and Recommendation have been filed to date.1




1
         Plaintiff received a copy of the Report and Recommendation on November 1, 2018 (docket entry no. 15).
                                           ORDER

      Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in
        . with the recommendations of the Magistrate Judge.
accordance
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.
       SIGNED at Beaumont, Texas, this 4th day of March, 2019.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                               2
